

116 S3785 IS: Farming Support to States Act of 2020
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3785IN THE SENATE OF THE UNITED STATESMay 20, 2020Ms. Baldwin (for herself, Ms. Collins, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo authorize the Secretary of Agriculture to provide food and agriculture emergency aid to States, and for other purposes. 1.Short titleThis Act may be cited as the Farming Support to States Act of 2020.2.Food and agriculture emergency aid to States(a)DefinitionsIn this section:(1)Eligible entity(A)In generalThe term eligible entity means—(i)a Governor or chief executive officer of a State, on behalf of the State;(ii)a State department of agriculture or other State entity;(iii)a nonprofit entity with the capacity to provide consultation, expertise, and financial, procurement, or grant distribution capacity necessary to meet the stated mission of the entity with respect to aid provided under the Program;(iv)an institution of higher education;(v)a land-grant college or university or local office of the Cooperative Extension System;(vi)an Indian Tribe or an organization representing Indian Tribes; and(vii)an entity described in clauses (i) through (vi), in partnership with one or more partners described in subparagraph (B).(B)PartnersAn entity described in clauses (i) through (vi) of subparagraph (A) may establish a partnership with one or more partners prior to the submission of a request under subsection (d)(2), or, in consultation with the Secretary, add one or more partners to a partnership after that submission, which may include—(i)an association, including a producer association, trade association, or entity representing a group of farmers or agriculture and food businesses that represents the interests of stakeholders who contribute to the rural economy, agricultural and food sectors, and the further processing, distribution, and retailing of food;(ii)an entity that distributes food to address food insecurity or administers feeding programs, food delivery, or other activities to improve food access and food security;(iii)a generic program to promote and provide research and information for farmers and consumers on agricultural products (commonly known as a checkoff program);(iv)a private entity, including an agricultural cooperative, corporation, business, or sole proprietor;(v)an economic development entity;(vi)a foundation;(vii)a unit of government within a State;(viii)any other public-serving entity; and(ix)any other entity described in clauses (i) through (vi) of subparagraph (A).(2)ProgramThe term Program means the Food and Agriculture Emergency Response and Resiliency Program established under subsection (b).(3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service.(4)StateThe term State means—(A)each of the several States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands;(G)the Federated States of Micronesia;(H)the Republic of the Marshall Islands;(I)the Republic of Palau; and(J)the United States Virgin Islands.(b)EstablishmentThe Secretary shall establish a program, to be known as the Food and Agriculture Emergency Response and Resiliency Program, under which the Secretary shall make available to eligible entities aid to carry out activities to respond to urgent and emerging issues in the agriculture economy and food supply chain impacted by the Coronavirus Disease 2019 (referred to in this section as COVID–19) and related food system threats.(c)Allocation(1)In generalThe Secretary shall allocate the total amount made available for aid under the Program in accordance with the following: (A)Twenty-five percent shall be allocated equally among the States.(B)Twenty-five percent shall be allocated equally among States for which the agriculture sector represented not less than ¼ of a percent, and less than 1 percent, of the gross domestic product of the State in fiscal year 2017. (C)Fifty percent shall be allocated equally among States for which the agriculture sector represented not less than 1 percent of the gross domestic product of the State in fiscal year 2017. (2)RecipientsFor purposes of paragraph (1), an allocation to an eligible entity (other than a State) that is located in a State shall count towards the allocation for that State.(d)Requests for aid(1)In generalTo provide aid to an eligible entity under the Program, the Secretary shall enter into a cooperative agreement or other legal instrument with the eligible entity.(2)RequestsAn eligible entity seeking to enter into an cooperative agreement or other legal instrument under paragraph (1) shall submit to the Secretary a request for aid under that Program that contains such information as the Secretary may require for the purpose of complying with this Act.(3)NotificationNot later than 10 days after the date on which the Secretary receives a request under paragraph (2), the Secretary shall provide to the eligible entity a written notification—(A)acknowledging the receipt of the request; and(B)describing—(i)the requirements to be imposed on the eligible entity under the Program for public reporting on the use of aid received under the Program; (ii)the criteria to be used to ensure that activities supported using aid under the Program are permissible under this Act;(iii)any additional information necessary for the Secretary to make a determination on the request;(iv)the expected dates for a determination on the request and the distribution of aid to the eligible entity; and(v)a point of contact in the Agricultural Marketing Service.(4)PrioritiesSubject to subsection (c), in entering into cooperative agreements and other legal instruments under paragraph (1), the Secretary shall give priority to requests—(A)submitted by—(i)the Governor of a State;(ii)a State department of agriculture; or(iii)an eligible entity that submits a request for aid that has the demonstrated support of other eligible entities; or(B)under which aid would be used for activities—(i)that contribute to the resiliency, diversity, and distributed production of agricultural products across local, regional, and national-scale food systems; (ii)that serve businesses and other food system entities that have a limited capacity to fund, develop, or deploy COVID–19 response actions;(iii)that serve businesses and other food system entities of which the financial and business solvency is at risk; (iv)that stabilize rural, farming, and food-related sectors with actions that build—(I)resiliency and long-term viability of rural economies; and(II)the competitiveness of entrepreneurs and small- and medium-sized entities;(v)that serve agricultural producers and processors that—(I)have faced economic instability related to, or exacerbated by, COVID–19;(II)are underserved by available aid from the Department of Agriculture for commodity assistance programs; or(III)are producers or processors of noncommodity products, forest products, or specialty crops; or(vi)that—(I)restore and strengthen the resiliency of entities that are a core part of local and regional economies and identity; and(II)strengthen and enhance the quality of rural life. (e)Distribution(1)Initial distribution(A)In generalThe Secretary shall provide 1 initial distribution of aid under the Program of $2,000,000 to 1 eligible entity in each State that submits to the Secretary a request under subsection (d)(2) not later than 30 days after the date of enactment of this Act.(B)RequestsA request submitted by an eligible entity for an initial distribution under subparagraph (A) shall—(i)include a brief summary of the capacity of the eligible entity to administer the aid and the general expenditures planned for the aid; and(ii)be considered to be a complete request on receipt by the Secretary of the request in writing, including the brief summary described in clause (i).(C)AvailabilityNot later than 14 days after the date on which the Secretary receives a complete request described in subparagraph (B)(ii) that the Secretary approves, the Secretary shall make the aid available to the eligible entity.(D)UsesAn initial distribution of aid under subparagraph (A) shall be used to address urgent matters, as determined by the eligible entity, such as—(i)supply chain issues;(ii)responding to farmer stress;(iii)assisting with livestock depopulation and indemnification;(iv)securing needed food for food assistance programs; and(v)other eligible uses under the Program.(E)PublicationNot later than 3 days after the date on which aid is provided to an eligible entity under an initial distribution under subparagraph (A), the Secretary shall make publicly available any correspondence submitted by the eligible entity as part of the request for the aid.(F)ReportsNot later than 90 days after the date on which an eligible entity receives aid under an initial distribution under subparagraph (A), the eligible entity shall submit a report described in subsection (f)(8).(2)Other requests made during initial distribution periodDuring the period that initial distributions of aid are requested and distributed under paragraph (1), an eligible entity may submit a request for aid under subsection (d)(2) (including a request for more than $2,000,000), which shall be subject to the requirements of this section (other than paragraph (1)).(3)Subsequent distributionsAid available under the Program that is not distributed under paragraph (1) or (2) shall be available to eligible entities that submit requests under subsection (d)(2) during subsequent periods determined by the Secretary, which shall occur not less frequently than once every 45 days until the date on which aid available under the Program is fully expended.(f)Requirements relating to eligible entities(1)Non-Federal contributionsThe Secretary shall not require an eligible entity to contribute non-Federal funds to carry out a cooperative agreement or other legal instrument under the Program.(2)Use consistent with terms of cooperative agreementAn eligible entity shall use aid received under the Program for the purposes and in the manner provided in the cooperative agreement or other legal instrument under which the aid is provided.(3)Requirement(A)In generalIn the case of assistance or amounts provided using aid under the Program by an eligible entity to a specific person, the assistance or amounts shall not be made available to a foreign person making direct investment (as those terms are defined in section 801.2 of title 15, Code of Federal Regulations (or successor regulations)) in the United States.(B)ExceptionSubparagraph (A) shall not apply to public, widely available assistance, such as best practice guidelines or other nonproprietary, nonexclusive aid. (4)SubagreementsNothing in this section prevents an eligible entity from using aid received under the Program to enter into a subagreement with—(A)another eligible entity; or (B)a political subdivision of a State that has legal responsibilities relating to preserving the integrity and function of the food supply, including activities relating to agricultural production, marketing, and distribution of food.(5)No State legislative approval requiredThe Governor or chief executive officer of a State, or other State entity, shall be permitted to allocate a distribution of aid under the Program without the approval or review of the allocation or distribution of aid by the legislature of the State. (6)AvailabilityAid received by an eligible entity under the Program shall remain available until expended by the eligible entity.(7)AdministrationAn eligible entity receiving aid under the Program may use not more than 8 percent of the aid for a fiscal year for administrative expenses. (8)Reporting requirement(A)In generalNot later than 90 days after the date of completion of an activity conducted using aid provided under the Program, the eligible entity using the aid shall submit to the Secretary a report that describes the purposes and results of the activity. (B)PublicationNot later than 14 days after each report is received by the Secretary under subparagraph (A), the report shall be made publicly available. (g)Use of fundsAn eligible entity shall use aid received under the Program for emergency response capacity and activities to respond to specific needs relating to COVID–19 and related food system threats in the following categories:(1)Retail food availability, consumer food access, food supply chain stability, and preserving food safety(A)Forecasting and managing food and farm supply chain disruptions to ensure a stable food supply.(B)Minimizing food retail disruptions for consumers.(C)Preventing or minimizing food waste by taking steps to further process, distribute, or otherwise make available food for donation or provision to individuals in need.(D)Compensating farmers for donated food through mechanisms designed to minimize market distortions.(E)Procurement and provision of food products to individuals in need, including by addressing distribution and access challenges for communities and individuals.(F)Ensuring continuity in food safety protections.(G)Responding to labor issues from COVID–19 and related food system threats to minimize supply chain disruption and maximize proactive prevention and response activities relating to COVID–19 and related food system threats to protect worker health and safety.(2)Health and response needs related to the stability of the food system and rural economies(A)Incentivizing and facilitating the use of prevention, response, testing, and treatment by farm workers and food processing workers relating to COVID–19 and related food system threats.(B)Supporting the essential work of veterinarians and other food safety and animal health workers, first responders, and other rural professionals with occupational disease exposure risks.(C)Supporting farmers and workers who face elevated risks of contracting COVID–19 due to their essential work to keep the food system operational and reliable.(D)Reducing the risk of zoonotic transfer of COVID–19 to livestock and wildlife and related disease risks, including disease risks relating to culling and carcass disposal.(3)Preparing for and responding to near-term impacts of COVID–19(A)Developing food safety, worker protection, and sanitation protocols for food processing plants and other entities requiring assistance to minimize the technical, logistical, and financial costs of bringing plants online and reestablishing continuity of operations.(B)Providing technical, financial, and contracting assistance and direct support to entities to implement the protocols described in subparagraph (A), including, at the discretion of the eligible entity—(i)by providing amounts to carry out those protocols at no cost to the entities; and(ii)for the cost of goods or services necessary to achieve the purposes described in that subparagraph.(C)Implementing responses that address disruptions relating to, or exacerbated by, COVID–19 that—(i)restore resiliency to the food system;(ii)improve preparedness for future disruptions; and (iii)reduce the impacts to the food supply chain and rural economy from supply chain disruptions.(4)Stabilizing farms and the agriculture economy(A)Stabilizing farm financials—(i)to prevent the rapid liquidation of livestock herds or closure of farms; and(ii)to address changes to planting decisions for the current and upcoming growing seasons that reflect current market distortions rather than longer-term predicted demand.(B)Providing tools to address the behavioral and mental health of individuals who are engaged in farming, ranching, and other occupations relating to agriculture (within the meaning of section 7522(e)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936(e)(1))).(C)Facilitating and incentivizing participation in personalized and workshop-based farm business plan counseling that promotes farm and agribusiness decisions that increase the economic resiliency, near-term financial stability, and ongoing operation of farms and rural businesses.(D)Facilitating and incentivizing participation in personalized and workshop-based farm transition plan counseling that promotes—(i)ongoing agricultural uses of the farmland in transition; and (ii)the long-term utilization and improvement of farm assets, including working forests, orchards, perennial and multiyear crops, established conservation practices, flood reduction, and watershed restoration.(E)Assisting with the costs of activities that increase the economic diversification, resiliency, ecosystem services, and watershed restoration for farms on which the primary labor is provided by the farm owner, renter, or an individual who is working to transition into the role as primary laborer, manager, and owner of the farm, such as through an apprenticeship.(F)Providing retirement security options for farmers who commit to helping a new operator transition onto their farm, specifically for farms on which—(i)the primary labor is provided by the farm owner, renter, or an individual who is working to transition into the role as primary laborer, manager, and owner of the farm, such as through an apprenticeship; and (ii)the farmland ownership transition is economically feasible for a beginning farmer.(G)Addressing urgent or essential needs of rural communities that support the long-term resiliency of the local economy and local quality of life.(5)State collaborationCollaborating and coordinating with other States or eligible entities in other States—(A)to address risks relating to COVID–19 to public health, the health of workers in the food supply chain, and the health of livestock;(B)to address regional and national supply chain issues;(C)to minimize food supply chain disruptions to consumers via retailers, food banks, and other distribution methods; (D)to stabilize agricultural markets;(E)to improve market transparency; and(F)for any of the purposes described in paragraphs (1) through (4). (h)Duties of the Secretary(1)Expedited provision(A)In generalThe Secretary shall carry out the Program in such manner as to distribute aid to eligible entities under the Program as expeditiously as practicable.(B)Procedure(i)In generalNotwithstanding any other provision of law, regulation, or guidance relating to the implementation of a grant program, the Secretary shall implement the Program by publishing a notice in the Federal Register.(ii)Paperwork reductionThe administration of the Program shall be made without regard to chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).(2)Guidance; reporting requirementsNot later than 14 days after the date of enactment of this Act, the Secretary shall issue guidance to eligible entities on carrying out the Program, including—(A)clear guidance on use of aid received by eligible entities under the Program;(B)direction on accounting and information eligible entities should track for reporting described in subparagraph (C); and(C)preliminary guidance on reporting requirements, which shall be finalized and made publicly available not later than 45 days after the date of enactment of this Act.(3)Coordination of assistanceThe Secretary, in coordination with the Administrator of the Economic Research Service and the Director of the National Institute of Food and Agriculture, and in collaboration with other entities that the Secretary determines to be relevant to the purposes of the Program, shall provide technical assistance (and, in the case of subparagraph (D), financial assistance) to and coordination among eligible entities and other recipients of aid under the Program, including—(A)the provision of regular, and not less frequently than semi-monthly, public updates with information and technical assistance relevant to evolving needs in the food supply chain and rural economy, including—(i)economic data that are useful to stakeholders, including tracking and analyses of supply chain and agricultural market trends and abnormalities; (ii)information on how aid under the Program is being used by eligible entities and other recipients of the aid for the purpose of sharing best practices and effective models for the use of the aid to address issues in the food supply chain and rural economy; and(iii)the most current and best available information relating to COVID–19, presented in a manner relevant and applicable to farm and food businesses and developed in response to the requests of those businesses, as appropriate;(B)the ongoing collection of information on farm-related indicators of economic resiliency and stressors, including—(i)analyses of trends in food product demand, food supply chain resiliency, and processing continuity of operations;(ii)analyses of strength, robustness, and impacts of efforts to modify standard operating procedures among entities in the farm and food supply chains to minimize supply chain disruptions and business closures during and related to COVID–19 response; and(iii)data collection and analyses of the economic impacts of COVID–19 on farmers and farmer-serving businesses;(C)the development of technical assistance to address the impacts of COVID–19, including through actions informed by the data and analyses developed under subparagraphs (A) and (B), by responding to requests for assistance, and proactively addressing emerging trends, for the purpose of minimizing the impact of farm and food supply chain disruptions on—(i)consumer supplies of food; and (ii)the solvency of farm businesses, farm-related businesses, and rural businesses critical to rural communities;(D)the provision of technical assistance and financial assistance to implement the best practices and effective models described in subparagraph (A)(ii); and (E)carrying out other activities, as identified by the Secretary, in consultation with stakeholders, as priorities for—(i)reducing the impact of COVID–19; (ii)protecting the safety of agricultural workers or producers; and(iii)strengthening the economic stability, viability, and resiliency of farm and food businesses.(4)Coordination of Federal agenciesThe Secretary of Agriculture shall—(A)monitor urgent and emerging issues in the agriculture economy and food supply chain relating to COVID–19; and(B)coordinate with other Federal agencies the activities of which may be affected by or may affect the issues described in subparagraph (A) for the purpose of expeditiously addressing those issues.(i)Funding(1)In generalThere is appropriated to the Secretary of Agriculture, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 to carry out the Program, to remain available until expended.(2)AdministrationThe Secretary of Agriculture may use not more than 3 percent of the amounts made available to carry out the Program for a fiscal year for administrative expenses, which shall be prioritized for carrying out paragraphs (3) and (4) of subsection (h). 